If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re L. A. SCHAUB, Minor.                                            November 22, 2022

                                                                      No. 361164
                                                                      Isabella Circuit Court
                                                                      Family Division
                                                                      LC No. 2021-000007-NA


Before: HOOD, P.J., and JANSEN and K. F. KELLY, JJ.

PER CURIAM.

         Respondent appeals as of right the trial court’s order terminating her parental rights to her
minor child, LAS, under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication continue to
exist), (g) (failure to provide care and custody), (i) (parental rights to sibling terminated due to
serious and chronic neglect or abuse), and (j) (reasonable likelihood of harm if child returned to
parent’s home). We affirm.

                                        I. BACKGROUND

         This case originates from an amended petition filed by petitioner, the Michigan Department
of Health and Human Services (MDHHS), seeking the removal of LAS from respondent’s care.
In late January 2021, respondent gave birth to LAS. MDHHS alleged that, at the hospital,
respondent tested positive for marijuana, amphetamines, methamphetamines, and buprenorphine.
It also alleged that respondent admitted that she had used various drugs a week before LAS’s birth,
including marijuana, methamphetamines, and heroin. LAS remained in the hospital under
observation for withdrawal symptoms. MDHHS alleged that respondent had a lengthy substance
abuse history, and that her parental rights to another child, BM, were previously terminated in mid-
June 2020. It also alleged that she had a substantial criminal history, and most of her convictions
involved the use of controlled substances. The amended petition also identified LAS’s putative
father.

        In mid-March 2021, respondent entered a plea of admissions to the allegations in the
amended petition, most notably, that LAS tested positive at birth for methamphetamines and that
respondent’s parental rights to BM were previously terminated. The trial court exercised
jurisdiction over LAS, who was placed with foster parents. Mary Mast, the foster mother, also



                                                 -1-
cared for BM. Mast was in the process of adopting BM and expressed an interest in also adopting
LAS.

        MDHHS sought termination of respondent’s parental rights at the initial dispositional
hearing. The trial court held a combined dispositional and termination hearing in late March 2021.
The trial court found that the statutory grounds for termination were established, but declined to
terminate respondent’s parental rights. The court reasoned that it did not make sense to terminate
respondent’s parental rights when the proceeding related to LAS’s father was in its initial stages,
and respondent should have the chance to further participate in services.

         After the combined initial dispositional and termination hearing, respondent failed to
appear at a June 2021 review hearing. And she had not contacted the caseworker between the
initial combined hearing and the June 2021 review hearing. Testimony indicated that respondent
had not participated in drug screening or counseling, and was discharged from her parenting
classes for failure to contact the providers. She also failed to attend a September 2021 dispositional
review hearing, and one of the caseworkers, Nathan Schafer, testified that he had not had contact
with respondent since June 2021. At the September 2021 hearing, the trial court agreed with
MDHHS’s recommendation to proceed with termination of respondent’s parental rights because
of her failure to participate in services.

        In late October 2021, MDHHS filed a petition seeking termination of respondent’s parental
rights. It alleged that respondent had a previous termination, that she had been offered multiple
in-person and virtual visits with LAS but failed to attend most of them, and parenting time was
suspended in mid-June 2021. MDHHS further alleged that respondent had missed all of her drug
screens, failed to participate in parenting classes and visitation, did not have stable living
conditions, and provided no documentation indicating she participated in counseling.

       The termination hearing lasted three days.1 Respondent, LAS’s father, Mast, Schafer, and
Danielle Nelson, who was an employee of MDHHS in Clare County when respondent lost her
parental rights to BM in June 2020, testified during the first two days of the hearing. On the third
day of the hearing, the trial court terminated respondent’s parental rights to LAS. It found that
MDHHS had presented clear and convincing evidence supporting the statutory grounds for
termination under MCL 712A.19b(3)(c)(i), (g), (i), and (j). The trial court also found that
termination of respondent’s parental rights was in LAS’s best interests. This appeal followed.

                                  II. STANDARD OF REVIEW

       “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). This Court reviews a trial court’s decision regarding best interests for


1
  The first two days of the termination hearing involved testimony from various witnesses and,
after the hearing, the parties submitted written closing arguments. At the third hearing, the trial
court issued an oral opinion terminating respondent’s parental rights but declining the terminate
the father’s parental rights.


                                                 -2-
clear error. In re Keillor, 325 Mich App 80, 93; 923 NW2d 617 (2018) (citation omitted). “A trial
court’s decision is clearly erroneous if although there is evidence to support it, the reviewing court
on the entire evidence is left with the definite and firm conviction that a mistake has been made.”
Id. (quotation marks, citation, and brackets omitted). “Once a statutory basis for termination has
been shown by clear and convincing evidence, the court must determine whether termination is in
the child’s best interests.” Id. (quotation marks and citation omitted). “Best interests are
determined on the basis of the preponderance of the evidence.” Id. (quotation marks and citation
omitted).

                                    III. LAW AND ANALYSIS

        Respondent argues that the trial court should not have terminated her parental rights when
it did not terminate the rights of LAS’s father, and she should have been given additional time to
participate in services and improve. As we discern it, respondent essentially argues that
termination of her parental rights was not in LAS’s best interests. We disagree.

         “The trial court should weigh all the evidence available to determine the children’s best
interests.” In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014). “To determine whether
termination of parental rights is in a child’s best interests, the court should consider a wide variety
of factors that may include the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” Id. (quotation marks omitted). “The trial court may also consider a parent’s history of
domestic violence, the parent’s compliance with his or her case service plan, the parent’s visitation
history with the child, the children’s well-being while in care, and the possibility of adoption.” Id.
at 714. A court may also consider whether it is likely that a child could be returned to a parent’s
home “within the foreseeable future, if at all.” In re Frey, 297 Mich App 242, 248-249; 824 NW2d
569 (2012). Finally, it is well-established that the “parental rights of one parent may be terminated
without termination of the parental rights of the other parent . . . .” In re Marin, 198 Mich App
560, 568; 499 NW2d 400 (1993).

        The trial court discussed at length why it found that termination of respondent’s parental
rights was in LAS’s best interests even though it declined to terminate the father’s parental rights.
The court noted that MDHHS had requested termination in the original petition with respect to
respondent because, unlike the father, respondent’s parental rights to an older child were
previously terminated. The court explained that it did not to terminate respondent’s parental rights
at the initial dispositional hearing because it wanted to see whether circumstances had changed
and whether respondent would make progress. It also indicated its awareness of the fact that LAS’s
biological father had expressed an interest in becoming LAS’s legal father and participating in
reunification services. The court noted, however, that it warned respondent that she had to fully
comply with services and make progress in order for LAS to be returned to her care. The court
also noted that LAS’s father would be entering an inpatient substance abuse program.

        The court noted that respondent’s parental rights to BM were terminated because of
respondent’s substance abuse and that a new petition had been filed only seven months later with
the same concerns. The court observed that respondent had not participated in any services since
LAS’s removal. And, she failed to visit LAS despite opportunities to do so. Respondent did not
participate in any drug screens. She failed to enroll in an inpatient substance abuse treatment


                                                 -3-
program, as recommended. Further, respondent did not have stable housing and was incarcerated
in Indiana on additional charges involving controlled substances at the time of the termination
hearing. The court noted that its earlier decision declining to terminate respondent’s parental rights
made no difference in respondent’s behavior, and that the situation arguably worsened given
respondent’s incarceration. The court also found that because of respondent’s lack of participation
in services, it would take at least another year, if not longer, for respondent to sober up and be able
to have LAS in her care.

         Conversely, the court explained that LAS’s father would have been eligible for services
earlier, but respondent failed to return an affidavit of parentage to the court for four months after
the father signed it. The court also noted that MDHHS did not provide the father with a treatment
plan until September 2021, despite having the opportunity to do so for at least two months. The
court found that, unlike respondent, the father had not yet been afforded a meaningful opportunity
to participate in services.

        The trial court did not clearly err in terminating respondent’s parental rights to LAS. As
the trial court fully explained, respondent’s situation was distinguishable from the father’s
circumstances. Regardless, the fact that the father’s parental rights were not terminated is a
nonissue. See In re Marin, 198 Mich App at 568. The critical question is whether respondent did
what she had to do to participate in services and demonstrate improvement. She failed to do so.

         Respondent’s rights to BM were terminated shortly before LAS’s birth. After LAS’s birth,
MDHHS offered numerous services to respondent, but she failed to engage in them. She failed to
visit LAS and never participated in drug screens, despite her substance abuse being a major
concern. Respondent admitted that, before her incarceration in Indiana, she did not participate in
services and acknowledged that she had not had any face-to-face visits with LAS. She further
admitted that she failed to participate in substance abuse treatment in the year before the
termination hearing, and that she did not participate in any parenting classes before her
incarceration. Schafer testified that respondent was offered drug screens three times per week, but
she had not completed a single drug screen out of more than 150 that were required. The record
supports the trial court’s observation that nothing changed, both after respondent’s rights to BM
were terminated and after it gave respondent additional time to participate in services after it denied
the original request for termination. The trial court also found that LAS was bonded to her foster
parents and to her sibling, who lived in the same home, and that the foster parents were meeting
all of LAS’s needs. Schafer’s testimony supported the trial court’s findings in this regard.
Conversely, the court found there was no bond between LAS and respondent. Given respondent’s
failure to participate in visitation with LAS, this finding was also supported by the record. In sum,
a preponderance of the evidence supports the trial court’s finding that termination of respondent’s
parental rights was in LAS’s best interests.

       We affirm.


                                                               /s/ Noah P. Hood
                                                               /s/ Kathleen Jansen
                                                               /s/ Kirsten Frank Kelly



                                                 -4-